Citation Nr: 1503868	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  14-31 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a liver disability, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for pancreatic cancer, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy of the right and left lower extremities, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for residuals of exposure to herbicides.

5.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c), and is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his August 2014 VA Form 9, the Veteran indicated that he did not want a hearing.  However, in correspondence received in December 2014, the Veteran's representative requested that the Veteran be scheduled for a Decision Review Officer (DRO) hearing at the Philadelphia RO.  This must be accomplished on remand.  38 C.F.R. § 20.700(a).

Additionally, by rating action dated in July 2014, the AOJ granted service connection for PTSD and assigned an initial 50 percent disability rating.  In correspondence received in August 2014, the Veteran's representative filed a timely notice of disagreement as to the rating assigned.  As a Statement of the Case has not yet been provided, one must be furnished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a DRO hearing.

2.  Separately, issue Statement of the Case addressing entitlement to an initial disability rating greater than 50 percent for PTSD.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

